PER CURIAM:
Joshua Bernard Johns appeals the district court’s order denying his motion for a new trial pursuant to Fed.R.Crim.P. 33. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Johns v. Virginia, No. CA-02-1687-A (E.D.Va. Dec. 13, 2002). We deny Johns’ *504motion for general relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.